Citation Nr: 0121424	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  01-06 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether the character of the appellant's discharge from 
active service is a bar to Department of Veterans Affairs 
(VA) benefits.


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The appellant had active duty from March 1986 to December 
1988.  He was discharged under other than honorable 
conditions. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 Administrative Decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Honolulu, Hawaii.  



The RO determined that the appellant's discharge for the 
period of service from March 1986 to December 1988 was 
considered to have been under dishonorable conditions.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that in recent correspondence received at the 
RO in March 2001, the appellant requested a hearing before a 
travel Member of the Board at the RO.  Moreover, at a RO 
hearing in May 2001, the appellant continued his request for 
a hearing before a travel Member of the Board at the RO if 
the decision remained unfavorable.

It is basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2001).  Pursuant to 38 C.F.R. § 20.700 (2000), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should schedule the appellant 
for a hearing at the RO before a Member 
of the Board.  A copy of the notice to 
the appellant of the scheduling of the 
hearing should be placed in the record.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


